UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period :	August 1, 2014 — July 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Research Fund Annual report 7 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 16 Trustee approval of management contract 17 Financial statements 22 Federal tax information 56 About the Trustees 57 Officers 59 Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: A number of questions have emerged during the past year regarding the pace of growth in the global economy, resolution of Greece’s debt crisis, and changes in central bank policy, as the U.S. Federal Reserve has communicated its intentions to begin lifting interest rates. Although prompted by U.S. economic strength, tighter U.S. monetary policy can cause market volatility and constrain growth in other regions. The Fed’s intentions contrast with the actions of central banks in Europe, Japan, and China, which are committed, for the foreseeable future, to low-interest-rate policies seeking to foster growth. Shortly after the end of your fund’s fiscal period, the People’s Bank of China even took the unexpected step of devaluing its currency in an attempt to reinvigorate the world’s second-largest economy. China’s action triggered widespread selling in global stock markets, highlighting the lack of consensus among investors about economic strength in many regions and the possible effects of tighter U.S. monetary policy. In the following pages, you will find a discussion of current economic and market conditions in addition to an update on your fund’s performance. Putnam’s experienced portfolio managers have research-driven viewpoints that guide their investment decisions in changing markets. You can also consult with your financial advisor regarding the current market environment, and whether your mix of investments requires any adjustment to stay on track toward your long-term goals. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, we thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Research Fund Interview with your fund’s portfolio manager Aaron M. Cooper, CFA What were some of the key developments in the economy and markets during the 12 - month reporting period ended July31, 2015? In roughly the first half of the period, U.S. growth maintained its positive momentum from earlier in 2014, and the economy and markets continued to benefit from low interest rates and tepid inflation. As the year turned, however, the U.S. economy experienced a variety of temporary setbacks. Perhaps chief among these was the surging U.S. dollar, which continued to strengthen against virtually every other currency, dampening U.S. exporters’ competitiveness. Another setback — but which also contained an important upside for consumers and a variety of market sectors — came through commodity price weakness. This was particularly the case for oil. Although it rebounded a fair amount from March2015 through the end of June, it fell sharply once again in July, taking a toll on many energy-related and natural resources stocks. Otherwise, the turnaround of the U.S. economy in the spring and summer of 2015 was overshadowed by the debt crisis in Greece, which contributed broadly to investor risk aversion at the tail end of the reporting period. Through this headline-dominated crisis, we maintained our view that European policymakers had strong incentives to find a political solution; and as Greece and its creditors appeared to be on track toward This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/15. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. Research Fund 5 implementing such a solution, we believed investors would be increasingly able to focus more on fundamentals rather than on headline risks. Putnam Research Fund slightly underperformed its benchmark, the S&P 500 Index, during the 12 - month reporting period ended July31, 2015. What factors contributed to this result? Fund performance benefited from our active research insights across a number of sectors. Bright spots included stock selection in the areas of biotech, industrials, and consumer-related stocks. However, areas in which fund holdings did not perform up to our expectations included technology, utilities, and energy stocks. Did corporate earnings growth during the reporting period maintain the pace you expected? Corporate earnings grew on average at a high-single-digit rate in the first half of the reporting period [August2014–January2015], which we anticipated and perceived as a signal of continued corporate strength. Later in the period, particularly the first calendar quarter of 2015, earnings growth was strong — at approximately 11% annualized across sectors excluding energy. We believe the market generally underappreciated this earnings strength, while we considered the possibility of such strength in our portfolio construction. In addition, corporate mergers-and-acquisitions [M&A] activity gave a boost to a variety of stocks, including some that we held in the portfolio. What helped drive the pickup in M&A? Companies found themselves being rewarded with higher stock prices as a result Allocations are shown as a percentage of the fund’s net assets as of 7/31/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Research Fund of M&A deals, and the potential for such gains may be luring more companies into forging new agreements. Historically, we should point out, it is more common to see the stocks of acquiring companies decline in the wake of major acquisition announcements. But these days, the opposite has been happening with some regularity. We believe this encouraged more bids during the period — as did low funding costs, which allowed more deals to be done in an accretive manner. Which holdings detracted from the fund’s relative results? Though we avoided the stocks of some energy companies, to the fund’s benefit during the period, we did own other energy stocks in the portfolio that hurt the fund’s relative performance. It is worth remembering that Putnam Research Fund generally takes a sector-neutral approach to investing in large-company stocks; in other words, it typically does not make bets on certain sectors outperforming or underperforming other sectors but maintains roughly index-equivalent exposures to all of the sectors represented in the S&P 500. Accordingly, the fund’s exposures to a variety of energy companies, including — among others — EP Energy and QEP Resources, two oil exploration and production companies [both sold by period-end], and Halliburton, an oilfield services company, all detracted from relative returns. In some cases, we had established overweight positions in these stocks relative to the benchmark, as we believed they represented comparatively better energy-related investment opportunities, while in other cases, we had chosen stocks This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 7/31/15. Short-term investments and derivatives, if any, are excluded. Holdings will vary over time. Research Fund 7 outside the benchmark based on our conviction in their potential to add value to the fund. Our position in Genworth Financial, a diversified consumer insurance company, also was a drag on the fund’s relative performance. The company has a long-term-care [LTC] insurance business that set back Genworth’s overall results. We believe that the seeds of the main problem in this area of the company’s operations were sown back in the 1980s, when many of its LTC policies were poorly underwritten. Now, as its policyholders have aged, the costs to support them have grown much larger than management or the market expected. In recent quarters, the company boosted cash reserves in this portion of its business, for which investors perhaps too eagerly punished the stock. We continued to hold this position at the end of the period. What were some of the strategies or holdings that contributed most to the fund’s performance relative to the benchmark? Avoiding or de-emphasizing exposures to some benchmark components that performed poorly, including large multinational oil and gas producers Chevron, in which we had an underweight position, and ConocoPhilips, which we didn’t own, boosted the fund’s relative results. We found a strong out-of-benchmark performer in Symrise, a Germany-based fragrances and flavors manufacturer. During the period, the company accelerated its profit growth — and beat analyst expectations for earnings results — by successfully acquiring and integrating France-based Diana Ingredients. In addition, the stock benefited from the market’s general expectation that the European Central Bank would launch a government bond-buying program early in 2015 — improving sentiment across many This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Research Fund sectors — which the central bank subsequently announced at its January meeting. We continued to hold the stock of Symrise at the end of the 12-month reporting period. The stock of Alibaba, the leading online retail company in China that is often likened to Amazon.com, also helped relative results. After Alibaba went public in the summer of 2014, we bought the stock, which is not part of the benchmark S&P 500 Index, and it performed well on the strength of what we consider to be the company’s high growth prospects, robust market position, and diverse set of business opportunities. This stock was the sixth-largest contributor to relative returns during the period, and we continued to hold the position at period-end. What was the impact of derivatives on the fund’s relative performance? During the period, forward currency contracts stood out for their positive impact on the fund’s relative performance. These contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date, can be used to hedge against foreign currency weakness, which was pronounced during the period. What is your outlook for the U.S. economy and stock market? We think the economy is still effectively in the second half of its recovery from the 2008 financial crisis. At the moment, we believe that we are seeing the positive combination of generally solid growth with subdued inflation in the United States, as well as encouraging economic news in Europe. We do see some risks emerging in the area of wage inflation and the potential for commodity inflation starting roughly in the fourth quarter of 2015 — two underappreciated scenarios that we think could begin to exert downward pressure on corporate margins. In addition, we see economic risks growing larger in China. Fundamental trends remain quite weak there, and we are seeing this impact multinational companies that have meaningful exposure to China. We are closely monitoring the situation, as it has the potential to destabilize the global economy. In terms of valuation, we think U.S. stocks — at a price-to-earnings ratio of approximately 17x — are a little richly valued. In this context, we are content to practice our fundamentally focused active management approach. The growing differentiation among companies and countries means that a greater dispersion of winners and losers may emerge in the months ahead, particularly as the global interest-rate picture shifts higher. Thank you, Aaron, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Aaron M. Cooper, CFA, is Director of Global Equity Research at Putnam. He holds an A.B. from Harvard University. Aaron joined Putnam in 2011 and has been in the investment industry since 1999. In addition to Aaron, your fund’s managers are Jacquelyne J. Cavanaugh; Kelsey Chen, Ph.D.; Neil P. Desai; Kathryn B. Lakin; Ferat Ongoren; and Walter D. Scully, CPA. Research Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/15 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (10/2/95) (6/15/98) (2/1/99) (6/15/98) (1/21/03) (6/29/15) (4/4/00) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value Annual average (life of fund) 8.48% 8.16% 8.12% 8.12% 7.67% 7.67% 7.94% 7.75% 8.22% 8.70% 8.70% 10 years 96.99 85.66 85.37 85.37 82.68 82.68 87.34 80.78 92.12 101.93 101.93 Annual average 7.01 6.38 6.37 6.37 6.21 6.21 6.48 6.10 6.75 7.28 7.28 5 years 112.58 100.35 104.69 102.69 104.72 104.72 107.38 100.12 110.03 115.36 115.36 Annual average 16.28 14.91 15.40 15.18 15.41 15.41 15.71 14.88 16.00 16.58 16.58 3 years 67.60 57.96 63.86 60.86 63.85 63.85 65.06 59.28 66.33 68.94 68.94 Annual average 18.78 16.46 17.89 17.17 17.89 17.89 18.18 16.79 18.48 19.10 19.10 1 year 11.10 4.71 10.25 5.25 10.24 9.24 10.50 6.63 10.81 11.36 11.36 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10 Research Fund Comparative index returns For periods ended 7/31/15 Lipper Large-Cap Core S&P 500 Index Funds category average* Annual average (life of fund) 8.71% 8.07% 10 years 110.43 99.30 Annual average 7.72 7.07 5 years 112.26 100.03 Annual average 16.24 14.82 3 years 62.55 59.12 Annual average 17.58 16.70 1 year 11.21 9.54 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 7/31/15, there were 879, 797, 722, 519, and 125 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $18,537 and $18,268, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $18,078. A $10,000 investment in the fund’s class R, R6, and Y shares would have been valued at $19,212, $20,193, and $20,193, respectively. Research Fund 11 Fund price and distribution information For the 12-month period ended 7/31/15 Distributions Class A Class B Class C Class M Class R Class R6 Class Y Number 1 1 1 1 1 — 1 Income $0.252 $0.067 $0.086 $0.142 $0.266 — $0.312 Capital gains — Total — Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 7/31/14 $24.22 $25.70 $22.71 $22.74 $23.30 $24.15 $24.08 — $24.39 06/29/15* — $26.31 — 7/31/15 26.65 28.28 24.97 24.98 25.60 26.53 26.41 26.84 26.84 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. * Inception date of class R6 shares. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/15 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (10/2/95) (6/15/98) (2/1/99) (6/15/98) (1/21/03) (6/29/15) (4/4/00) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value Annual average (life of fund) 8.44% 8.11% 8.07% 8.07% 7.62% 7.62% 7.89% 7.70% 8.17% 8.65% 8.65% 10 years 101.83 90.22 89.85 89.85 87.06 87.06 92.01 85.29 96.77 106.90 106.90 Annual average 7.27 6.64 6.62 6.62 6.46 6.46 6.74 6.36 7.00 7.54 7.54 5 years 125.24 112.29 116.94 114.94 116.91 116.91 119.75 112.06 122.49 128.03 128.03 Annual average 17.63 16.25 16.75 16.54 16.75 16.75 17.05 16.22 17.34 17.92 17.92 3 years 67.20 57.59 63.50 60.50 63.49 63.49 64.74 58.97 66.00 68.48 68.48 Annual average 18.69 16.37 17.81 17.08 17.80 17.80 18.10 16.71 18.40 18.99 18.99 1 year 7.31 1.14 6.47 1.47 6.45 5.45 6.75 3.01 7.00 7.55 7.55 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. 12 Research Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 7/31/14 1.14% 1.89% 1.89% 1.64% 1.39% 0.72%* 0.89% Annualized expense ratio for the six-month period ended 7/31/15† 1.10% 1.85% 1.85% 1.60% 1.35% 0.71% 0.85% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R6 shares. † For the fund’s most recent fiscal half year (or, in the case of class R6 shares, the period from 6/29/15 (commencement of operations) to 7/31/15); may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February 1, 2015, (or, in the case of class R6 shares, from June 29, 2015 (commencement of operations)), to July 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $5.63 $9.45 $9.45 $8.18 $6.90 $0.65‡ $4.35 Ending value (after expenses) $1,064.30 $1,060.30 $1,060.30 $1,061.40 $1,062.80 $1,020.10 $1,065.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/15 (or, in the case of class R6 shares, the period from 6/29/15 (commencement of operations) to 7/31/15). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. ‡ Had expenses for class R6 shares been shown for the entire period from 2/1/15 to 7/31/15, they would have been higher. Research Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July 31, 2015, use the following calculation method. To find the value of your investment on February 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $5.51 $9.25 $9.25 $8.00 $6.76 $3.56 $4.26 Ending value (after expenses) $1,019.34 $1,015.62 $1,015.62 $1,016.86 $1,018.10 $1,021.27 $1,020.58 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/15 (or, in the case of class R6 shares, the period from 6/29/15 (commencement of operations) to 7/31/15). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Research Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Research Fund 15 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2015, Putnam employees had approximately $517,000,000 and the Trustees had approximately $141,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 16 Research Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2015. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by Research Fund 17 competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain 18 Research Fund competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Research Fund 19 Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper Large-Cap Core Funds) for the one-year, three-year and five-year periods ended December 31, 2014 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 1st Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2014, there were 857, 759 and 695 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that 20 Research Fund Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Research Fund 21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Research Fund Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Investment Funds: We have audited the accompanying statement of assets and liabilities of Putnam Research Fund (the fund), a series of Putnam Investment Funds, including the fund’s portfolio, as of July 31, 2015, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2015, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Research Fund as of July 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended and the financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 10, 2015 Research Fund 23 The fund’s portfolio 7/31/15 COMMON STOCKS (97.9%)* Shares Value Aerospace and defense (5.4%) Airbus Group SE (France) 3,344 $237,273 Bombardier, Inc. Class B (Canada) 623,101 776,583 Embraer SA ADR (Brazil) 322 8,968 General Dynamics Corp. 9,392 1,400,441 Honeywell International, Inc. 18,357 1,928,403 L-3 Communications Holdings, Inc. 43,698 5,045,371 Northrop Grumman Systems Corp. 23,251 4,022,656 Raytheon Co. 11,578 1,263,044 United Technologies Corp. 15,120 1,516,687 Airlines (0.7%) American Airlines Group, Inc. 24,727 991,553 Spirit Airlines, Inc. † 19,403 1,160,687 Auto components (0.2%) Johnson Controls, Inc. 11,981 545,854 Banks (6.5%) Bank of America Corp. 204,446 3,655,494 Citigroup, Inc. 63,273 3,698,940 JPMorgan Chase & Co. 80,105 5,489,596 Regions Financial Corp. 67,319 699,444 Wells Fargo & Co. 97,579 5,646,897 Beverages (0.6%) Coca-Cola Co. (The) 42,793 1,757,936 Biotechnology (3.5%) AMAG Pharmaceuticals, Inc. † S 5,659 361,610 Biogen, Inc. † 6,229 1,985,681 Celgene Corp. † 22,442 2,945,513 Gilead Sciences, Inc. 38,152 4,496,595 TESARO, Inc. † 10,260 595,080 Building products (0.6%) Allegion PLC (Ireland) 3,387 214,126 CaesarStone Sdot-Yam, Ltd. (Israel) 8,902 638,629 Fortune Brands Home & Security, Inc. 17,257 824,022 Capital markets (3.3%) AllianceBernstein Holding LP (Partnership shares) 31,453 864,014 Ameriprise Financial, Inc. 7,935 997,191 Bank of New York Mellon Corp. (The) 40,441 1,755,139 Carlyle Group LP (The) 32,228 857,587 Charles Schwab Corp. (The) 71,016 2,477,038 Goldman Sachs Group, Inc. (The) 1,747 358,257 Invesco, Ltd. 10,418 402,135 KKR & Co. LP 55,231 1,320,021 Morgan Stanley 21,195 823,214 24 Research Fund COMMON STOCKS (97.9%)* cont. Shares Value Chemicals (3.0%) Air Products & Chemicals, Inc. 3,723 $530,565 Axalta Coating Systems, Ltd. † 18,549 590,044 Axiall Corp. 3,187 93,793 CF Industries Holdings, Inc. 13,024 771,021 Chemours Co. (The) † 5 55 Dow Chemical Co. (The) 25,590 1,204,265 E.I. du Pont de Nemours & Co. 19,778 1,102,821 Huntsman Corp. 3,900 74,100 Monsanto Co. 10,723 1,092,566 PPG Industries, Inc. 4,533 491,287 Praxair, Inc. 3,031 345,958 Sherwin-Williams Co. (The) 6,756 1,876,547 Symrise AG (Germany) 12,719 846,577 Tronox, Ltd. Class A 2,819 30,953 Commercial services and supplies (0.7%) Rollins, Inc. 21,589 626,081 Tyco International PLC 37,611 1,428,842 Communications equipment (0.7%) Cisco Systems, Inc. 47,789 1,358,163 QUALCOMM, Inc. 10,570 680,602 Construction materials (0.1%) Martin Marietta Materials, Inc. 1,097 172,032 Vulcan Materials Co. 2,364 215,171 Consumer finance (0.6%) American Express Co. 7,746 589,161 Capital One Financial Corp. 14,116 1,147,631 Oportun Financial Corp. (acquired 6/23/15, cost $133,158) (Private) † ∆∆ F 46,722 119,842 Containers and packaging (0.5%) Packaging Corp. of America 6,411 453,835 Sealed Air Corp. 13,681 727,419 Smurfit Kappa Group PLC (Ireland) 8,644 259,701 Diversified consumer services (0.3%) Bright Horizons Family Solutions, Inc. † 9,693 583,906 Service Corporation International 13,958 425,859 Diversified financial services (0.4%) Berkshire Hathaway, Inc. Class B † 4,408 629,198 CME Group, Inc. 5,070 486,923 Diversified telecommunication services (1.8%) AT&T, Inc. 65,832 2,287,004 Level 3 Communications, Inc. † 42,599 2,151,250 Verizon Communications, Inc. 17,027 796,693 Research Fund 25 COMMON STOCKS (97.9%)* cont. Shares Value Electric utilities (1.2%) American Electric Power Co., Inc. 9,605 $543,355 Edison International 15,945 956,859 Exelon Corp. 41,137 1,320,086 NextEra Energy, Inc. 6,135 645,402 Electronic equipment, instruments, and components (0.3%) TE Connectivity, Ltd. 13,439 818,704 Energy equipment and services (1.0%) Baker Hughes, Inc. 16,630 967,035 Halliburton Co. 11,163 466,502 Schlumberger, Ltd. 17,777 1,472,291 Food and staples retail (2.3%) Costco Wholesale Corp. 9,316 1,353,615 CVS Health Corp. 22,795 2,563,754 Wal-Mart Stores, Inc. 16,084 1,157,726 Walgreens Boots Alliance, Inc. 18,528 1,790,361 Food products (1.7%) Blue Buffalo Pet Products, Inc. † 7,329 204,772 Hershey Co. (The) 1,920 178,349 JM Smucker Co. (The) 6,073 678,293 Keurig Green Mountain, Inc. 6,633 497,740 Kraft Heinz Co. (The) 12,781 1,015,706 Mead Johnson Nutrition Co. 4,465 394,661 Mondelez International, Inc. Class A 31,808 1,435,495 Pinnacle Foods, Inc. 9,490 426,576 TreeHouse Foods, Inc. † 1,523 124,825 Health-care equipment and supplies (2.2%) Align Technology, Inc. † 3,221 201,957 Becton Dickinson and Co. 6,772 1,030,360 Boston Scientific Corp. † 64,274 1,114,511 C.R. Bard, Inc. 6,755 1,328,371 Cooper Cos., Inc. (The) 2,675 473,475 Edwards Lifesciences Corp. † 3,551 540,320 Medtronic PLC 12,463 976,975 Stryker Corp. 9,867 1,009,098 Health-care providers and services (2.5%) Aetna, Inc. 3,533 399,123 Anthem, Inc. 7,244 1,117,532 Cardinal Health, Inc. 11,925 1,013,387 Cigna Corp. 7,880 1,135,193 Diplomat Pharmacy, Inc. † S 7,513 346,950 Express Scripts Holding Co. † 7,163 645,171 HCA Holdings, Inc. † 7,213 670,881 McKesson Corp. 5,382 1,187,108 Premier, Inc. Class A † 6,213 222,177 Universal Health Services, Inc. Class B 4,694 681,710 26 Research Fund COMMON STOCKS (97.9%)* cont. Shares Value Health-care technology (0.3%) Castlight Health, Inc. Class B † S 85,842 $616,346 HTG Molecular Diagnostics, Inc. † 2,796 24,549 Press Ganey Holdings, Inc. † 7,257 227,217 Hotels, restaurants, and leisure (1.7%) Hilton Worldwide Holdings, Inc. † 38,832 1,042,639 Penn National Gaming, Inc. † 19,742 376,677 Restaurant Brands International LP (Units) (Canada) 60 2,489 Restaurant Brands International, Inc. (Canada) S 14,488 626,461 Starbucks Corp. 10,172 589,264 Vail Resorts, Inc. 4,507 494,373 Wyndham Worldwide Corp. 6,451 532,337 Wynn Resorts, Ltd. 7,085 731,385 Yum! Brands, Inc. 9,139 802,039 Household durables (0.2%) PulteGroup, Inc. 16,807 348,241 Tupperware Brands Corp. 6,258 365,905 Household products (0.9%) Kimberly-Clark Corp. 11,054 1,270,878 Procter & Gamble Co. (The) 17,847 1,368,865 Independent power and renewable electricity producers (0.8%) Calpine Corp. † 45,173 826,666 NextEra Energy Partners LP 9,458 337,461 NRG Energy, Inc. 51,201 1,149,462 Industrial conglomerates (0.7%) Danaher Corp. 21,059 1,928,162 Siemens AG (Germany) 2,031 217,425 Insurance (2.6%) American International Group, Inc. 38,719 2,482,662 Assured Guaranty, Ltd. 46,629 1,140,545 Genworth Financial, Inc. Class A † 125,481 879,622 Hartford Financial Services Group, Inc. (The) 34,176 1,625,069 MetLife, Inc. 5,840 325,522 Prudential PLC (United Kingdom) 55,286 1,300,710 Internet and catalog retail (2.6%) Amazon.com, Inc. † 8,769 4,701,499 Ctrip.com International, Ltd. ADR (China) † 13,604 973,774 Delivery Hero Holding GmbH (acquired 6/12/15, cost $154,040) (Private) (Germany) † ∆∆ F 20 135,292 Groupon, Inc. † S 23,642 113,954 Priceline Group, Inc. (The) † 1,485 1,846,701 Internet software and services (4.7%) Alibaba Group Holding, Ltd. ADR (China) † S 8,995 704,668 Facebook, Inc. Class A † 45,714 4,297,573 Google, Inc. Class A † 42 27,615 Research Fund 27 COMMON STOCKS (97.9%)* cont. Shares Value Internet software and services cont. Google, Inc. Class C † 10,675 $6,678,387 GrubHub, Inc. † 12,614 399,990 Pandora Media, Inc. † 8,824 154,596 Tencent Holdings, Ltd. (China) 37,900 705,939 Yahoo!, Inc. † 26,063 955,730 IT Services (2.1%) Fidelity National Information Services, Inc. 8,192 536,003 MasterCard, Inc. Class A 16,634 1,620,152 PayPal Holdings, Inc. † 23,855 923,189 Visa, Inc. Class A 41,530 3,128,870 Leisure products (0.2%) Brunswick Corp. 6,999 371,577 MCBC Holdings, Inc. † 6,043 92,458 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 25,810 1,056,920 Machinery (0.1%) Manitowoc Co., Inc. (The) 18,654 329,616 Media (4.3%) CBS Corp. Class B (non-voting shares) 3,826 204,576 Comcast Corp. Class A 31,521 1,967,226 DISH Network Corp. Class A † 17,507 1,131,127 Liberty Global PLC Ser. C (United Kingdom) † 40,218 1,976,313 Live Nation Entertainment, Inc. † 33,684 883,194 Time Warner Cable, Inc. 9,381 1,782,484 Time Warner, Inc. 26,461 2,329,626 Walt Disney Co. (The) 21,327 2,559,240 Metals and mining (0.2%) Alcoa, Inc. 13,111 129,406 Freeport-McMoRan, Inc. (Indonesia) 8,370 98,348 Hi-Crush Partners LP (Units) 1,048 18,099 Newmont Mining Corp. 9,024 154,942 Nucor Corp. 5,914 261,044 Steel Dynamics, Inc. 2,225 44,567 Multi-utilities (0.6%) PG&E Corp. 20,317 1,066,846 Sempra Energy 6,835 695,666 Multiline retail (0.6%) Dollar General Corp. 10,367 833,196 Macy’s, Inc. 13,349 921,882 Oil, gas, and consumable fuels (6.0%) Anadarko Petroleum Corp. 35,340 2,627,529 Apache Corp. 16,526 757,882 BG Group PLC (United Kingdom) 64,762 1,104,605 28 Research Fund COMMON STOCKS (97.9%)* cont. Shares Value Oil, gas, and consumable fuels cont. Cabot Oil & Gas Corp. 9,105 $238,187 Chevron Corp. 5,841 516,812 Concho Resources, Inc. † 725 77,256 CONSOL Energy, Inc. 4,569 75,480 Devon Energy Corp. 8,175 404,009 Diamondback Energy, Inc. † 1,144 76,991 EOG Resources, Inc. 9,472 731,144 Exxon Mobil Corp. 55,669 4,409,541 Gaztransport Et Technigaz SA (France) 7,660 467,552 Genel Energy PLC (United Kingdom) † 82,689 479,546 Golar LNG, Ltd. (Norway) 3,731 160,694 Gulfport Energy Corp. † 1,671 54,742 Marathon Oil Corp. 21,928 460,707 MarkWest Energy Partners LP 15,329 1,003,130 Pioneer Natural Resources Co. 4,602 583,396 Plains All American Pipeline LP 2,988 124,749 Suncor Energy, Inc. (Canada) 53,353 1,502,420 Total SA ADR (France) 38,370 1,891,257 Personal products (1.5%) Avon Products, Inc. S 123,335 699,309 Coty, Inc. Class A † 79,885 2,135,326 Edgewell Personal Care Co. 14,471 1,385,019 Estee Lauder Cos., Inc. (The) Class A 1,603 142,843 Pharmaceuticals (6.4%) AbbVie, Inc. 33,817 2,367,528 Allergan PLC † 12,588 4,168,516 Bristol-Myers Squibb Co. 42,599 2,796,198 Eli Lilly & Co. 19,335 1,634,001 Jazz Pharmaceuticals PLC † 2,244 431,387 Johnson & Johnson 14,327 1,435,709 Merck & Co., Inc. 26,265 1,548,584 Mylan NV † 19,870 1,112,521 Perrigo Co. PLC 9,322 1,791,688 Pfizer, Inc. 49,259 1,776,280 Real estate investment trusts (REITs) (3.1%) Altisource Residential Corp. R 7,380 121,475 American Tower Corp. R 26,367 2,507,765 AvalonBay Communities, Inc. R 3,913 674,366 Boston Properties, Inc. R 4,779 589,155 Equinix, Inc. R 1,823 508,453 Equity Lifestyle Properties, Inc. R 5,853 338,772 Essex Property Trust, Inc. R 1,944 437,225 Federal Realty Investment Trust R 2,212 302,579 Gaming and Leisure Properties, Inc. R 18,954 620,744 General Growth Properties R 19,430 527,330 Pebblebrook Hotel Trust R 3,266 132,926 Research Fund 29 COMMON STOCKS (97.9%)* cont. Shares Value Real estate investment trusts (REITs) cont. Plum Creek Timber Co., Inc. R 4,090 $167,690 Prologis, Inc. R 5,709 231,842 Public Storage R 1,905 390,868 Seritage Growth Properties † R S 1,507 58,110 Simon Property Group, Inc. R 3,826 716,304 Ventas, Inc. R 9,090 609,848 Vornado Realty Trust R 2,820 275,091 Real estate management and development (0.4%) Marcus & Millichap, Inc. † 4,295 220,076 RE/MAX Holdings, Inc. Class A 22,565 853,408 Road and rail (1.1%) Canadian Pacific Railway, Ltd. (Canada) 1,548 249,200 Genesee & Wyoming, Inc. Class A † 6,017 428,531 Union Pacific Corp. 27,934 2,726,079 Semiconductors and semiconductor equipment (3.5%) Analog Devices, Inc. 28,437 1,658,730 Avago Technologies, Ltd. 12,308 1,540,223 Canadian Solar, Inc. (Canada) † 5,903 158,525 Cavium, Inc. † 11,602 786,616 Intel Corp. 13,775 398,786 Lam Research Corp. 13,189 1,013,838 Micron Technology, Inc. † 38,827 718,688 NXP Semiconductor NV † 16,121 1,563,576 ON Semiconductor Corp. † 69,407 737,102 Qorvo, Inc. † 13,570 786,382 Skyworks Solutions, Inc. 11,760 1,125,079 Software (3.3%) Activision Blizzard, Inc. 22,045 568,541 Autodesk, Inc. † 9,772 494,268 Microsoft Corp. 114,997 5,370,360 Oracle Corp. 31,101 1,242,174 Salesforce.com, Inc. † 24,494 1,795,410 Sophos Group PLC 144A (United Kingdom) † 54,227 211,709 TiVo, Inc. † 12,584 125,337 Specialty retail (3.0%) Advance Auto Parts, Inc. 4,687 816,522 Bed Bath & Beyond, Inc. † 10,582 690,264 Five Below, Inc. † S 25,230 930,230 Gap, Inc. (The) S 20,086 732,737 GNC Holdings, Inc. Class A 3,017 148,467 Home Depot, Inc. (The) 19,452 2,276,468 Michaels Cos., Inc. (The) † 12,305 311,809 Office Depot, Inc. † 11,898 95,184 Sally Beauty Holdings, Inc. † 16,570 493,620 Tiffany & Co. 8,464 810,005 30 Research Fund COMMON STOCKS (97.9%)* cont. Shares Value Specialty retail cont. TJX Cos., Inc. (The) 20,270 $1,415,251 Ulta Salon, Cosmetics & Fragrance, Inc. † 734 121,866 Technology hardware, storage, and peripherals (4.0%) Apple, Inc. 92,918 11,270,953 Western Digital Corp. 6,585 566,705 Textiles, apparel, and luxury goods (0.9%) Hanesbrands, Inc. 25,837 801,722 NIKE, Inc. Class B 15,164 1,747,196 Tumi Holdings, Inc. † 11,470 220,798 Tobacco (1.1%) Philip Morris International, Inc. 39,924 3,414,700 Trading companies and distributors (0.4%) HD Supply Holdings, Inc. † 31,836 1,139,729 Water utilities (0.1%) American Water Works Co., Inc. 8,406 436,353 Total common stocks (cost $258,694,929) CONVERTIBLE PREFERRED STOCKS (0.2%)* Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $365) (Private) † ∆∆ F 128 $328 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $6,955) (Private) † ∆∆ F 2,208 6,260 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $16,334) (Private) † ∆∆ F 3,209 14,700 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $23,689) (Private) † ∆∆ F 4,654 21,320 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $13,286) (Private) † ∆∆ F 2,420 11,957 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $40,105) (Private) † ∆∆ F 5,222 36,094 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $112,481) (Private) † ∆∆ F 39,467 101,233 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $142,232) (Private) † ∆∆ F 49,906 128,009 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $206,805) (Private) † ∆∆ F 72,632 186,125 United Technologies Corp. $3.75 cv. pfd. 3,722 191,832 Total convertible preferred stocks (cost $748,352) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value L-3 Communications Holdings, Inc. (Call) Aug-15/$125.00 $3,010 $323 Total purchased options outstanding (cost $4,515) Research Fund 31 SHORT-TERM INVESTMENTS (3.5%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.25% d Shares 3,977,525 $3,977,525 Putnam Short Term Investment Fund 0.11% L Shares 5,693,535 5,693,535 SSgA Prime Money Market Fund Class N 0.06% P Shares 120,000 120,000 U.S. Treasury Bills 0.00%, November 5, 2015 # ∆ $250,000 249,944 U.S. Treasury Bills 0.02%, August 20, 2015 10,000 10,000 U.S. Treasury Bills 0.02%, October 8, 2015 50,000 49,995 U.S. Treasury Bills 0.03%, November 12, 2015 # ∆ 210,000 209,956 Total short-term investments (cost $10,311,040) TOTAL INVESTMENTS Total investments (cost $269,758,836) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with acustodian bank bp Basis points Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2014 through July 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $297,242,356. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $761,160, or 0.3% of net assets. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $308,834 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 32 Research Fund 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 7/31/15 (aggregate face value $22,158,942) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Canadian Dollar Sell 10/21/15 $537,495 $559,567 $22,072 Swiss Franc Buy 9/16/15 617,252 632,464 (15,212) Citibank, N.A. Euro Sell 9/16/15 5,346,194 5,337,368 (8,826) Credit Suisse International Canadian Dollar Sell 10/21/15 658,781 685,899 27,118 Euro Buy 9/16/15 1,535,113 1,523,989 11,124 Swiss Franc Sell 9/16/15 475,997 487,664 11,667 Deutsche Bank AG British Pound Sell 9/16/15 3,075,519 3,003,649 (71,870) Euro Sell 9/16/15 177,247 177,086 (161) HSBC Bank USA, National Association British Pound Sell 9/16/15 1,529,173 1,492,846 (36,327) Canadian Dollar Buy 10/21/15 584,420 608,465 (24,045) Euro Sell 9/16/15 959,638 958,333 (1,305) JPMorgan Chase Bank N.A. Canadian Dollar Sell 10/21/15 2,016,389 2,112,177 95,788 Euro Buy 9/16/15 359,219 359,107 112 State Street Bank and Trust Co. British Pound Buy 9/16/15 814,466 795,226 19,240 Euro Buy 9/16/15 769,864 768,863 1,001 Israeli Shekel Sell 10/21/15 730,878 731,498 620 WestPac Banking Corp. Canadian Dollar Sell 10/21/15 1,013,162 1,054,708 41,546 Euro Sell 9/16/15 870,629 870,033 (596) Total FUTURES CONTRACTS OUTSTANDING at 7/31/15 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) S&P 500 Index E-Mini (Long) 44 $4,616,480 Sep-15 $(27,008) Total Research Fund 33 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/15 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International units 797 $— 12/1/15 3 month USD- Russell 2000 Total $30,002 LIBOR-BBA minus Return Index 50 bp JPMorgan Chase Bank N.A. baskets 7,622 — 7/16/16 (3 month USD- A basket (37,593) LIBOR-BBA plus (JPCMPTMD) of 0.30%) common stocks Total $— ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $41,768,395 $— $135,292 Consumer staples 23,996,749 — — Energy 18,601,754 2,051,703 — Financials 48,635,327 1,300,710 119,842 Health care 45,466,222 — — Industrials 28,647,410 454,698 — Information technology 54,417,244 705,939 — Materials 10,478,838 1,106,278 — Telecommunication services 5,234,947 — — Utilities 7,978,156 — — Total common stocks Convertible preferred stocks — 191,832 506,026 Purchased options outstanding — 323 — Short-term investments 5,813,535 4,497,420 — Totals by level 34 Research Fund Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $71,946 $— Futures contracts (27,008) — — Total return swap contracts — (7,591) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Research Fund 35 Statement of assets and liabilities 7/31/15 ASSETS Investment in securities, at value, including $3,865,967 of securities on loan (Note 1): Unaffiliated issuers (identified cost $260,087,776) $292,437,580 Affiliated issuers (identified cost $9,671,060) (Notes 1 and 5) 9,671,060 Foreign currency (cost $1) (Note 1) 4 Dividends, interest and other receivables 257,903 Receivable for shares of the fund sold 205,010 Receivable for investments sold 3,938,482 Unrealized appreciation on forward currency contracts (Note 1) 230,288 Unrealized appreciation on OTC swap contracts (Note 1) 30,002 Prepaid assets 27,930 Total assets LIABILITIES Payable to custodian 109 Payable for investments purchased 4,372,000 Payable for shares of the fund repurchased 323,531 Payable for compensation of Manager (Note 2) 138,132 Payable for custodian fees (Note 2) 12,505 Payable for investor servicing fees (Note 2) 88,471 Payable for Trustee compensation and expenses (Note 2) 140,985 Payable for administrative services (Note 2) 1,169 Payable for distribution fees (Note 2) 78,265 Payable for variation margin (Note 1) 11,660 Unrealized depreciation on OTC swap contracts (Note 1) 37,593 Unrealized depreciation on forward currency contracts (Note 1) 158,342 Collateral on securities loaned, at value (Note 1) 3,977,525 Collateral on certain derivative contracts, at value (Note 1) 120,000 Other accrued expenses 95,616 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $295,956,519 Undistributed net investment income (Note 1) 599,743 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (31,700,966) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 32,387,060 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 36 Research Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($242,827,877 divided by 9,113,169 shares) $26.65 Offering price per class A share (100/94.25 of $26.65)* $28.28 Net asset value and offering price per class B share ($10,101,599 divided by 404,533 shares)** $24.97 Net asset value and offering price per class C share ($16,667,384 divided by 667,245 shares)** $24.98 Net asset value and redemption price per class M share ($5,331,679 divided by 208,254 shares) $25.60 Offering price per class M share (100/96.50 of $25.60)* $26.53 Net asset value, offering price and redemption price per class R share ($2,343,703 divided by 88,741 shares) $26.41 Net asset value, offering price and redemption price per class R6 share ($10,201 divided by 380 shares) $26.84 Net asset value, offering price and redemption price per class Y share ($19,959,913 divided by 743,796 shares) $26.84 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Research Fund 37 Statement of operations Year ended 7/31/15 INVESTMENT INCOME Dividends (net of foreign tax of $34,616) $4,689,671 Interest (including interest income of $6,095 from investments in affiliated issuers) (Note 5) 6,211 Securities lending (Note 1) 57,391 Total investment income EXPENSES Compensation of Manager (Note 2) 1,569,584 Investor servicing fees (Note 2) 550,393 Custodian fees (Note 2) 41,995 Trustee compensation and expenses (Note 2) 11,118 Distribution fees (Note 2) 887,672 Administrative services (Note 2) 7,546 Other 236,451 Total expenses Expense reduction (Note 2) (18,699) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 26,042,420 Net increase from payments by affiliates (Note 2) 8,071 Net realized loss on swap contracts (Note 1) (273,914) Net realized gain on futures contracts (Note 1) 223,326 Net realized gain on foreign currency transactions (Note 1) 2,082,795 Net realized gain on written options (Notes 1 and 3) 13,810 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (48,860) Net unrealized depreciation of investments, futures contracts, swap contracts and written options during the year (22,286) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 38 Research Fund Statement of changes in net assets INCREASE IN NET ASSETS Year ended 7/31/15 Year ended 7/31/14 Operations: Net investment income $1,467,213 $1,971,441 Net realized gain on investments and foreign currency transactions 28,096,508 40,704,490 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (71,146) 1,261,896 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (2,319,113) (1,490,424) Class B (26,766) (3,993) Class C (52,817) (14,513) Class M (27,109) (11,836) Class R (8,931) (895) Class Y (210,413) (114,657) Increase (decrease) from capital share transactions (Note 4) 4,422,382 (15,914,750) Total increase in net assets NET ASSETS Beginning of year 265,972,548 239,585,789 End of year (including undistributed net investment income of $599,743 and $139,139, respectively) The accompanying notes are an integral part of these financial statements. Research Fund 39 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c net assets (%) (%) Class A July 31, 2015 .15 2.53 (.25) — — 1.09 .57 105 July 31, 2014 .19 3.73 (.16) — — 1.14 .84 96 July 31, 2013 .17 4.13 (.19) — d — 1.19 .95 96 July 31, 2012 .13 .85 (.14) — d — d,f 1.26 .85 108 July 31, 2011 .08 2.41 (.08) — d .02 e 1.23 .53 99 Class B July 31, 2015 (.04) 2.37 (.07) — — 1.84 (.18) 105 July 31, 2014 .02 3.50 (.01) — — 1.89 .11 96 July 31, 2013 .04 3.88 (.06) — d — 1.94 .22 96 July 31, 2012 .01 .79 — — — d — d,f 2.01 .11 108 July 31, 2011 (.03) 2.27 — — — d .02 e 1.98 (.21) 99 Class C July 31, 2015 (.04) 2.37 (.09) — — 1.84 (.18) 105 July 31, 2014 .02 3.51 (.02) — — 1.89 .09 96 July 31, 2013 .03 3.89 (.07) — d — 1.94 .20 96 July 31, 2012 .01 .79 (.02) — d — d,f 2.01 .10 108 July 31, 2011 (.03) 2.28 — — — d .02 e 1.98 (.22) 99 Class M July 31, 2015 .02 2.42 (.14) — — 1.59 .07 105 July 31, 2014 .08 3.59 (.06) — — 1.64 .35 96 July 31, 2013 .08 3.97 (.10) — d — 1.69 .46 96 July 31, 2012 .05 .81 (.06) — d — d,f 1.76 .35 108 July 31, 2011 — d 2.34 (.01) — d .02 e 1.73 .03 99 Class R July 31, 2015 .06 2.54 (.27) — — 1.34 .22 105 July 31, 2014 .13 3.72 (.10) — — 1.39 .57 96 July 31, 2013 .12 4.10 (.15) — d — 1.44 .69 96 July 31, 2012 .09 .84 (.11) — d — d,f 1.51 .60 108 July 31, 2011 .04 2.42 (.06) — d .02 e 1.48 .28 99 Class R6 July 31, 2015† .01 .52 — * .06 * .03 * 105 Class Y July 31, 2015 .21 2.55 (.31) — — .84 .81 105 July 31, 2014 .25 3.76 (.21) — — .89 1.09 96 July 31, 2013 .22 4.15 (.23) — d — .94 1.17 96 July 31, 2012 .17 .83 (.17) — d — d,f 1.01 1.10 108 July 31, 2011 .12 2.44 (.12) — d .02 e .98 .77 99 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 40 Research Fund Research Fund 41 Financial highlights (Continued) * Not annualized. † For the period June 29, 2015 (commencement of operations) to July 31, 2015. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC), which amounted to $0.02 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. f Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Canadian Imperial Holdings, Inc./CIBC World Markets Corp. which amounted to less than $0.01 per share outstanding on November 29, 2011. The accompanying notes are an integral part of these financial statements. 42 Research Fund Notes to financial statements 7/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2014 through July 31, 2015. Putnam Research Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund invests mainly in common stocks (growth or value stocks or both) of large U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors it believes will cause the stock price to rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR6 and classY shares. The fund began offering classR6 shares on June 29, 2015. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Research Fund 43 Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange 44 Research Fund rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Research Fund 45 Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities, to manage exposure to specific sectors or industries and to manage exposure to specific securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $131,258 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $142,534 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $29,994 and may include amounts related to unsettled agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $3,977,525 and the value of securities loaned amounted to $3,865,967. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other 46 Research Fund Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At July 31, 2015, the fund had a capital loss carryover of $31,206,483 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $31,206,483 N/A $31,206,483 July 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, foreign currency gains and losses, unrealized gains and losses on certain futures contracts, income on swap contracts and partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $1,638,540 to decrease distributions in excess of net investment income, $1,273 to decrease paid-in-capital and $1,637,267 to increase accumulated net realized loss. Research Fund 47 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $44,745,976 Unrealized depreciation (12,906,899) Net unrealized appreciation 31,839,077 Undistributed ordinary income 663,759 Capital loss carryforward (31,206,483) Cost for federal income tax purposes $270,269,563 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.510% of the next $50 billion, 0.660% of the next $5 billion, 0.490% of the next $50 billion, 0.610% of the next $10 billion, 0.480% of the next $100 billion and 0.560% of the next $10 billion, 0.475% of any excess thereafter. Putnam Management has contractually agreed, through November 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. Putnam Management voluntarily reimbursed the fund $8,071 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR6 shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to 48 Research Fund defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. R6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $457,829 ClassR 1,776 ClassB 18,752 ClassR6 —* ClassC 29,523 ClassY 33,335 ClassM 9,178 Total * Less than $1. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $502 under the expense offset arrangements and by $18,197 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $170, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $595,623 ClassM 35,876 ClassB 97,660 ClassR 4,676 ClassC 153,837 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $24,185 and $222 from the sale of classA and classM shares, respectively, and received $4,377 and $258 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $13 and no monies on classA and classM redemptions, respectively. Research Fund 49 Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $301,487,645 $290,261,146 U.S. government securities (Long-term) — — Total Written option transactions during the reporting period are summarized as follows: Written option Written option contract amounts premiums Written options outstanding at the beginning of the reporting period $9,801 $3,379 Options opened 32,088 12,174 Options exercised — — Options expired (32,199) (13,906) Options closed (9,690) (1,647) Written options outstanding at the end of the reporting period $— $— Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/15 Year ended 7/31/14 ClassA Shares Amount Shares Amount Shares sold 677,998 $17,415,820 477,913 $11,170,273 Shares issued in connection with reinvestment of distributions 85,801 2,223,974 64,913 1,431,341 763,799 19,639,794 542,826 12,601,614 Shares repurchased (924,716) (23,883,151) (1,105,107) (24,781,344) Net decrease Year ended 7/31/15 Year ended 7/31/14 ClassB Shares Amount Shares Amount Shares sold 79,624 $1,951,367 34,195 $713,463 Shares issued in connection with reinvestment of distributions 1,073 26,198 187 3,887 80,697 1,977,565 34,382 717,350 Shares repurchased (97,003) (2,344,049) (139,550) (2,948,417) Net decrease 50 Research Fund Year ended 7/31/15 Year ended 7/31/14 ClassC Shares Amount Shares Amount Shares sold 132,946 $3,232,966 44,977 $953,787 Shares issued in connection with reinvestment of distributions 1,971 48,132 648 13,487 134,917 3,281,098 45,625 967,274 Shares repurchased (82,277) (1,989,498) (66,761) (1,415,912) Net increase (decrease) Year ended 7/31/15 Year ended 7/31/14 ClassM Shares Amount Shares Amount Shares sold 40,074 $998,768 4,332 $94,512 Shares issued in connection with reinvestment of distributions 1,080 26,977 553 11,777 41,154 1,025,745 4,885 106,289 Shares repurchased (16,656) (410,409) (25,220) (549,678) Net increase (decrease) Year ended 7/31/15 Year ended 7/31/14 ClassR Shares Amount Shares Amount Shares sold 85,645 $2,197,002 2,859 $64,735 Shares issued in connection with reinvestment of distributions 323 8,315 41 895 85,968 2,205,317 2,900 65,630 Shares repurchased (7,380) (185,839) (4,756) (101,882) Net increase (decrease) For the period 6/29/15 (commencement of operations) to 7/31/15 ClassR6 Shares Amount Shares sold 380 $10,000 Shares issued in connection with reinvestment of distributions — — 380 10,000 Shares repurchased — — Net increase Year ended 7/31/15 Year ended 7/31/14 ClassY Shares Amount Shares Amount Shares sold 307,756 $7,912,331 82,360 $1,865,588 Shares issued in connection with reinvestment of distributions 7,856 204,817 5,153 114,251 315,612 8,117,148 87,513 1,979,839 Shares repurchased (116,411) (3,021,339) (114,910) (2,555,513) Net increase (decrease) Research Fund 51 At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassR6 380 100% $10,201 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $8,807,537 $54,611,622 $57,725,624 $6,095 $5,693,535 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $7,000 Written equity option contracts (contract amount) (Note 3) $3,000 Futures contracts (number of contracts) 40 Forward currency contracts (contract amount) $25,500,000 OTC total return swap contracts (notional) $4,000,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted Statement of Statement of for as hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $230,288 Payables $158,342 Payables, Net assets — Investments, Unrealized Equity contracts Receivables 30,325 depreciation 64,601* Total * Includes cumulative depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 52 Research Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $2,085,227 $— $2,085,227 Equity contracts (55,016) 223,326 — (273,914) (105,604) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $(48,772) $— $(48,772) Equity contracts 2,920 42,276 — 6,873 52,069 Total Research Fund 53 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: OTC Total return swap contracts* # $— $— $— $— $30,002 $— $— $— $— $— $30,002 Futures contracts § — Forward currency contracts # 22,072 — 49,909 — — — 95,900 — 20,861 41,546 230,288 Purchased options** # — 323 — 323 Total Assets $— $— $— $— Liabilities: OTC Total return swap contracts* # — 37,593 — — — 37,593 Futures contracts § — 11,660 — — 11,660 Forward currency contracts # 15,212 8,826 — 72,031 — 61,677 — — — 596 158,342 Written options # — Total Liabilities $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $(29,994) $30,325 $— $58,307 $— $— $— Net amount $6,860 $(8,826) $49,909 $(42,037) $— $(61,677) $— $(11,660) $20,861 $40,950 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **
